Filed 2/5/16 P. v. Hall CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Amador)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077037

         v.                                                                     (Super. Ct. No. 13CR21087)

DALE GLEN HALL,

                   Defendant and Appellant.


         Appointed counsel for defendant Dale Glen Hall asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) After reviewing the entire record, we order a correction
to the abstract and affirm the judgment.
                            FACTUAL AND PROCEDURAL SUMMARY
         On August 28, 2013, at around 9:00 a.m., Amador County Deputy Sheriff Jeffrey
Bellotti received a call from dispatch to be on the lookout for a possible drunk driver.
The dispatcher reported the driver had been refused alcohol at the Deer Ridge Inn in




                                                             1
Pioneer and was traveling westbound in a gold Mazda sedan. The dispatcher also relayed
the Mazda’s license plate number.
       About 20 to 25 minutes later, Deputy Bellotti found a car matching the description
parked in a supermarket parking lot. As Deputy Bellotti pulled next to the Mazda, a man
entered the car and drove off. Deputy Bellotti followed the Mazda. The car was driving
around the speed limit but was weaving within its lane. The Mazda crossed double
yellow lines as it turned left from Highway 88 to Meadow Drive, about a mile from the
parking lot. There was a break in the yellow lines at the intersection where the Mazda
turned left.
       Deputy Bellotti initiated a traffic stop about 500 yards down Meadow Drive. He
contacted the driver, defendant, who had bloodshot and watery eyes, slurred speech, and
smelled of alcohol. Defendant admitted he had been drinking for about five straight days,
not stopping until 3:00 that morning. His blood-alcohol level later tested at 0.29 percent.
       Defendant pleaded guilty to driving under the influence of alcohol (Veh. Code,
§ 23152, subd. (a)),1 driving with a blood-alcohol level of 0.08 percent or more (§ 23152,
subd. (b)), and driving with a suspended license (§ 14601.2, subd. (a)). He admitted four
prior driving under the influence convictions within the last 10 years (§§ 23550, 23550.5)
and violating his mandatory supervision in cases No. 12CR20059 and 12CR20058. The
trial court sentenced defendant to serve an eight-month state prison term, consecutive to a
four year eight month term imposed in two prior cases, ordered various fines and fees,
and awarded 1,688 days of presentence credit (638 actual, 638 conduct, and 412 days of
mandatory supervision).
       Defendant appeals. He did not obtain a certificate of probable cause.




1      Undesignated statutory references are to the Vehicle Code.

                                             2
                                        ANALYSIS
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief.
       Defendant filed a supplemental brief asserting the trial court’s denial of his
suppression motion was erroneous because he was subjected to an illegal traffic stop.
       Defendant filed a suppression motion in the trial court asserting the initial traffic
stop was without reasonable suspicion and therefore violated the Fourth Amendment.
The trial court denied the motion.
       “[A]n officer may stop and detain a motorist on reasonable suspicion that the
driver has violated the law. [Citations.] The guiding principle in determining the
propriety of an investigatory detention is ‘the reasonableness in all the circumstances of
the particular governmental invasion of a citizen’s personal security.’ [Citations.] In
making our determination, we examine ‘the totality of the circumstances’ in each case.
[Citations.]” (People v. Wells (2006) 38 Cal.4th 1078, 1082-1083.) An ordinary traffic
stop is treated as a detention and is reasonable under the Fourth Amendment “only if the
facts and circumstances known to the officer support at least a reasonable suspicion that
the driver has violated the Vehicle Code or some other law. [Citations.]” (People v.
Miranda (1993) 17 Cal.App.4th 917, 926.)
       In Navarette v. California (2014) __ U.S. __, __ [188 L.Ed.2d 680, 687]
(Navarette), there was an anonymous 911 tip that a driver of a specific pickup truck with
a specific license plate number had run the anonymous caller off the highway at a
specific location. Police responded within 18 minutes of the anonymous tip, spotted the
truck near the location described by the caller, and followed the truck for about five
minutes before pulling it over. (Id. at p. __ [188 L.Ed.2d at p. 685].) The responding

                                              3
officers approached the truck and smelled marijuana. (Ibid.) The truck was searched and
30 pounds of marijuana were seized from the truck bed. (Ibid.)
       The Supreme Court found the anonymous tip was sufficiently reliable to credit the
allegation the driver of the truck had attempted to run the caller off the highway and
therefore justified an investigative stop. (Navarette, supra, __ U.S. at p. __ [188 L.Ed.2d
at p. 687].) The court found the anonymous tip was reliable because the caller (1)
“necessarily claimed eyewitness knowledge” of the dangerous driving, (2) must have
known the truck was near the location where it was stopped, and (3) used the 911 system
to report the incident and, in doing so, was presumably aware 911 calls are recorded and
traceable, together making the tip more reliable than a “bare bones” tip. (Id. at p. __
[188 L.Ed.2d at pp. 687-689].)
       Acknowledging even a reliable tip will not justify an investigative stop unless
there is some objective and particularized indicia of possible criminal activity, the
Navarette court assessed whether the tip “created a reasonable suspicion of an ongoing
crime such as drunk driving as opposed to an isolated episode of past recklessness.
[Citation.]” (Navarette, supra, __ U.S. at p. __ [188 L.Ed.2d at p. 689].) The court
reasoned the specific and dangerous conduct reported by the anonymous caller bore “too
great a resemblance to paradigmatic manifestations of drunk driving to be dismissed as
an isolated example of reckless.” (Id. at p. __ [188 L.Ed.2d at p. 690].) It found the
officers were not obligated to follow the pickup truck at length in order to personally
observe suspicious driving and concluded the stop was lawful. (Id. at p. __ [188 L.Ed.2d
at pp. 690-691].)
       Here, the call was not an untraceable anonymous tip. Rather, the call came from
someone at the inn where defendant was refused alcohol. As in Navarette, supra, 188
L.Ed. 2d 680, the caller gave specific details regarding the car involved and related
information supporting an inference someone was engaged in dangerous behavior,
driving under the influence of alcohol. Deputy Bellotti found the car not long after the

                                              4
dispatch and was able to observe the car weaving inside the traffic lane supporting an
inference the driver was intoxicated. Since the tip and Deputy Bellotti’s observations
provided reasonable suspicion the driver of defendant’s car was intoxicated, the traffic
stop was justified under Navarette.2
       We do note an error in the abstract of judgment. The trial court awarded
defendant 1,688 days of presentence credit, consisting of 638 actual days, 638 conduct
credits, and 412 days of mandatory supervision.3 The abstract correctly lists the 1,688
total days but shows only 638 days of actual and 638 days of conduct credits, omitting
any reference to the 412 days of mandatory supervision. The abstract form provided by
the Judicial Council does not contain a specific listing for presentence mandatory
supervision time. However, since defendant is receiving credit for the actual time served,
the mandatory supervision time should be entered into the actual time section of the
conduct credits section, giving defendant 1,050 days of actual credit to go with the 638
days of conduct credit.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected
abstract of judgment reflecting defendant’s credit for time spent on mandatory
supervision, as specified in this opinion. The trial court is further directed to forward a




2      Our conclusion that the stop was justified under Navarette based on the call and
the officer’s observation of defendant’s car weaving in his lane obviates the need to
determine whether defendant’s crossing the double yellow line justified the stop. (See
§ 21460 [illegal to cross double yellow line, exception for turning left at an intersection].)
3    A defendant is entitled to actual but not conduct credit for time served under
mandatory supervision. (Pen. Code, § 1170, subd. (h)(5)(B).)

                                              5
certified copy of the corrected abstract to the Department of Corrections and
Rehabilitation.



                                                             /s/
                                                HOCH, J.



We concur:



         /s/
BLEASE, Acting P. J.



             /s/
BUTZ, J.




                                            6